          Case 1:18-cv-00486-RC Document 54 Filed 06/03/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  JEREMY PINSON,

                 Plaintiff,

                          v.                        Civil Action No.: 18-0486 (RC)

  U.S. DEPARTMENT OF JUSTICE, et al.,

                 Defendants.


                  DEFENDANTS’ PARTIAL MOTION TO DISMISS
                   AND FOR SUMMARYJUDGMENT REGARDING
               PLAINTIFF’S CLAIMS AS TO THE BUREAU OF PRISONS

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants respectfully request that

this Court dismiss the Freedom of Information Act (“FOIA”) claims in Plaintiff’s First Amended

Complaint regarding the United States Bureau of Prisons (“BOP”). Additionally, pursuant to

Federal Rule of Civil Procedure 56, Defendants respectfully request that this Court enter summary

judgment in their favor on the FOIA claims Plaintiff makes in the First Amended Complaint

regarding BOP.    In support of this Motion, Defendants respectfully refer the Court to the

accompanying Memorandum of Law and Statement of Material Facts.
         Case 1:18-cv-00486-RC Document 54 Filed 06/03/19 Page 2 of 3



June 3, 2019                        Respectfully submitted,

                                    JESSIE K. LIU
                                    D.C. Bar #472845
                                    United States Attorney

                                    DANIEL F. VAN HORN
                                    D.C. BAR # 924092
                                    Chief, Civil Division

                              By:   /s/ Brian J. Field
                                    BRIAN J. FIELD
                                    D.C. BAR #985577
                                    Assistant United States Attorney
                                    555 4th Street, N.W.
                                    Washington, D.C. 20530
                                    Tel: (202) 252-2551
                                    E-mail: Brian.Field@usdoj.gov
          Case 1:18-cv-00486-RC Document 54 Filed 06/03/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 3, 2019, I served the foregoing by placing it in the United

States mail, marked “legal mail, open in presence of inmate” to:

                                             Jeremy Pinson
                                             #16267-064
                                             USP Tucson, U.S. Penitentiary
                                             P.O. Box 24550,
                                             Tucson, AZ 85734

                                             /s/ Brian J. Field
                                             Brian J. Field
